Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

1.	This action is in response to the amendment filed on March 15, 2021.  Claims 1-20 were previously pending consideration.  Per the received amendment, claims 1, 10, and 19 have been amended.  No claims have been added or cancelled. 
2.	Claims 1-20 are currently pending consideration.

Allowable Subject Matter
3.	Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	The Double Patenting rejection has been obviated by the filing of the Terminal Disclaimer which was received on March 15, 2021.
	The Applicant’s arguments, see Remarks (pages 10-11), are found persuasive, and the rejection under 35 U.S.C. 103 has been removed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
03/23/2021Primary Examiner, Art Unit 3649